Citation Nr: 1506189	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, not otherwise specified (NOS); and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active military service from August 1968 to May 1969.  His military occupational specialty (MOS), as listed on his DD 214 was a field radio repairman.  

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran relocated during the pendency of the appeal, and original jurisdiction now resides in the VARO in Atlanta, Georgia. 

A videoconference was held in October 2012 before the undersigned.  A transcript of the hearing is in the claims file.  

In February 2013 the Board granted reopening of the claim for service connection for a psychiatric disorder and remanded the case for further development.   It was noted that when the Veteran filed his claims in September 2007, he was represented in all VA actions by the American Legion.  In July 2010, he submitted a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) in favor of a private attorney, revoking the American Legion as his representative.  Thereafter, in a January 2013 statement, the Veteran expressed his desire to revoke this private attorney as his representative.  See 38 C.F.R. § 14.631(f)(1).  Thus, at the time of the Board remand he was unrepresented.  However, since then he has reappointed the American Legion as his representative.  



FINDINGS OF FACT

1.  The Veteran served in Vietnam but he did not participate in or experience combat; and he was discharged under honorable conditions due to habitual drug abuse.  

2.  Any current acquired psychiatric disorder, to include depression and alcohol or drug abuse, is unrelated to his military service, including as due to any event or occurrence during military service. 

3.  The Veteran does not have PTSD. 

4.  A hepatic disorder, to include hepatic cirrhosis, hepatic cancer, and hepatitis C did not manifest during service or within one year after discharge and are not shown to be related to military service.  

5.  An hepatic disorder is due to the Veteran's willful abuse of alcohol or drugs, or both.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, NOS; and PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in November 2007, prior to the May 2008 adjudication of the claims for service connection herein at issue.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  Pursuant to and in compliance with the Board's 2013 remand, the Veteran's service personnel file has been obtained and shows that he served in Vietnam from January to May 1969.  These records include the psychiatric evaluation that he underwent during service, as referenced in the Board remand.  Also, the VA clinical records requested in the remand have been obtained.  

The Board remand noted that the Veteran had not been afforded notice of the regulatory changes to 38 C.F.R. § 3.304(f) and it was requested that he be provided notice of such changes.  While he was not provided such notice by either the RO or the Appeals Management Center (AMC), he was informed of the regulatory change within the 2013 Board remand inasmuch as that regulation was quoted at length.  

The Veteran was provided VA examinations in January 2014 pursuant to the 2013 Board remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examination and medical opinions are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The Veteran reported in a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in November 2013 only that he had witnessed "incoming bomb on compound bodies blowned [sic] up & the smell of flesh burning."  He indicated only that this had occurred in 1969 and did not provide the unit to which he was assigned at that time, merely indicating in his statement "referred to svc. records."  This information is insufficient to conduct any meaningful search of military records for the purpose of confirming any putative stressor(s).  

Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified in support of his claims at an October 2014 videoconference before the undersigned, and a transcript thereof is on file.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  The Veteran fully participated in the hearing.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing).  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of an in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253(1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, service connection shall be granted if a veteran had 90 days or more days of active service and a psychosis or an endocrinopathy manifests to a compensable degree within one year following such service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of the DSM-IV. See 38 C.F.R. § 4.125(a).  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA-contracted psychiatrist or psychologist. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence. If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 

38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  See Cohen, supra.  

Congenital or developmental defects, such as personality disorders, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  However, where, during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed.Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed.Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 F.ed.Reg. 6257 (2000).  

In the field of mental disorders, personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  38 C.F.R. § 3.303(c).   

Background

An April 1969 STR shows that the Veteran was described as "confused" as to the date but knew the year and month but did not know who the President was.  He denied being under the influence of alcohol or other drugs.  He stated that he used LSD every now and then and had used LSD in in Vietnam in the past, but he later denied this.  

The Veteran's April 1969 separation examination report references a psychiatric consultation which was not associated with the claims file at the time of the 2013 Board remand.  On psychiatric evaluation at separation he was normal and there were no relevant complaints or history noted in an adjunct medical history questionnaire.  

The recently received service personnel records show that the Veteran served in Vietnam as a field radio repairman from January to May 1969.  

With the personnel records is an April 1969 service record which shows that the Veteran had been in Vietnam since January 18th and was referred for poor work efficiency and "LSD" use.  He had been a chronic drug user for years.  The list of drugs used included morphine, cocaine, LSD, and marijuana.  He had taken the latter two along with "binoctol, a barbiturate, 'now and then' since arriving in country."  He had had 'flashback' phenomena from LSD which were visual experiences and mostly involving his mother and father.  Aside from all this, he had been jailed once for stealing in civilian life and had received one article 15 in the Army.  He was not currently disoriented but it had been reported that he had been at other times.  There was no evidence of psychosis or neurosis.  The diagnoses were a passive-aggressive character and drug abuse.  Because he was a chronic drug user, it was doubted that he could be rehabilitated during his military service and separation from service was recommended.  Because of his instability when experiencing LSD flashbacks, it was recommended that he have no weapons and be watched carefully.  

Additional military documents complied in conjunction with the Veteran's discharge from service include an April 5,1969, document which states that he had been a truck driver in the logistic section since March 1969 and displayed a complete lack of desire, motivation, and effort.  On April 3rd he had appeared completely disoriented and was unable to understand people speaking to him.  The next day his disorientation continued and while being checked out admitted to a doctor that he used LSD now and then.  

Also in the personnel records are several witness statements in April 1969 attesting to the Veteran's having fired a shot into the air from his weapon while apparently under the influence of drugs and enroute to "burn" a medical clerk that had earlier rejected the Veteran's request for his medical records.  One statement noted that an attempt was made to counsel him about drug use but that he replied that he was too smart to get caught.  

An April 16, 1969, officer's statement was that the Veteran would never adjust to military life.  He was then and had been for years a drug abuser.  A record dated the next day reflects that service discharge was recommended because of the Veteran's habits and traits to character manifested by lack of motivation, desire, and [lack of] self-control, combined with his sometimes irrational and uncontrollable actions and frequent disregard for the punitive articles of the Uniform Code of Military Justice.  In addition to these habits and traits, was the fact of his self-admitted abuse of drugs, e.g., morphine, marijuana, and LSD.  It was noted that he had been carried "as excess to this unit's MTOE, as such having no specific duty MOS.  His primary MOS is 31B20, but his obvious lack of motivation and desire prompted this unit to carry him as excess from the date of his arrival."  

Ultimately, the Veteran was discharged from active service for the convenience of the government as unsuitable due to his drug use and under honorable conditions.  

On VA general medical examination in September 1990 no pertinent abnormality, including of the endocrine system, was noted.  He reported that during service he had developed both emotional and drug related problems, and had not been able to adjust to either military life, or society since service.  

An August 1990 VA psychiatric examination reports reflect that the Veteran reported that he had been incarcerated, off and on, for 18 years for a variety of crimes.  He had never been hospitalized for psychiatric purposes and was not currently undergoing outpatient treatment.  He had frequently been involved in serious antisocial behavior, aggression, stealing, and "conning."  He blamed this on having been in the Army.  He had no history of hallucinations.  The diagnoses were an antisocial personality disorder and an adjustment disorder with depressed mood.  His external precipitating stress was underdetermined.  He had been in Vietnam for 4 or 5 months and was discharged for being unable to adapt to military life and had been unable to concentrate and gotten into trouble.  

A July 2003 VA outpatient treatment (VAOPT) record shows that the Veteran reported having used alcohol and drugs until 1997 but not since then.  VA treatment records, including an August 2005 record, indicate PTSD but it was noted that he had not given clear answers when asked about flashbacks.  Also in August 2005 Hepatitis C was diagnosed.  As to risk factors, he had a history of intravenous drug and intranasal cocaine use from 1971 to 1973, as well as a history of multiple sexual partners.  It was also reported that he had had air gun vaccinations and had had combat blood exposure from having "rode the medivac w/ blood exposure, helped soldiers who were shot etc."  He had also shared some tooth brushes and some razors.  In June 2007 the relevant diagnoses were depression, NOS, and rule out substance abuse induced mood disorder, as well as an antisocial personality disorder.  

At the October 2012 videoconference the service representative stated that the Veteran had told physicians that he had heard screaming voices since being in Vietnam.  In 2003 he had started complaining of nightmares, depression, and difficulty concentrating.  The Veteran testified that he had gone to Vietnam in January (1969).  Page 3.  His MOS had been a field radio mechanic.  Page 4.  Which he had done in Vietnam but he had been reassigned because he started having problems.  He had not had to go out into the jungles.  He experienced incoming fire into his compound.  Page 5.  He had seen people blown up from an incoming rocket and had then started sedating himself with a drug.  He had seen people getting killed and had heard their screams.  Page 6.  He had been afraid that he would be killed.  Page 7.  He had had night sweats since being in Vietnam.  Page 8.  He was not sure when he had developed Hepatitis C but it had only recently been diagnosed, in 2006.  Page 11.  He had had a psychiatric evaluation when he was in Da Nang.  Page 13.  

Contained in VBMS is an October 2013 statement from a treating VA physician stating that the Veteran had hepatocellular carcinoma.  In the future, the Veteran was to be evaluated for a possible liver transplant.  

On VA psychiatric examination in January 2014 it was stated that the condition of polysubstance dependence, now in full remission, was at least as likely as not incurred during military service.  Accordingly to the Veteran's self-report, he did not use any illicit drugs prior to military service.  He admitted having used marijuana and also opium and heroin during service intravenously as well as by snorting (intranasal) and by smoking.  It was stated that not unlike many Vietnam veterans, the claimant had easy access, an abundance of supply, and likely was encouraged by others to use illicit drugs as a means of escaping and coping with the realities and harshness of war.  Once discharged from service, he continued using marijuana, heroin, cocaine, and alcohol until stopping in 2012.  It was also reported that PTSD was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service event, and that there was no Axis II diagnosis.  Also, there was no diagnosis of PTSD which confirmed to DSM-5 criteria or DSM-IV criteria.  The diagnoses were cannabis abuse, in early remission with last date of use in August 2013; polysubstance dependence, in full remission; and a mood disorder due to liver cirrhosis.  

On VA examination in January 2014 with respect to the claim for an hepatic disorder, it was reported that the records did not establish that the related complaints or studies existed during, or shortly after the Veteran's service separation.  It seemed unlikely that his service of 9 months, four of which was in a Pacific command, and ending 34 years ago would be related to the condition diagnosed 24 year later, i.e., hepatitis C and cirrhosis, and ten years after that hepatic cancer.  Further review of any other VA treatment records and civilian records would be needed to affirm this opinion.  No laboratory, clinical or imaging studies alluded to as creating the hepatitis and cirrhosis diagnoses were provided but were assumed to exist.  The assertion of intravenous drug use was not found, although it was a known risk factor for hepatitis C, and there were no indications of a temporal association between that practice and the onset of the hepatitis.  While it was reported that missing from the clinical records provided to the examiner were the results of hepatitis serologies, and dates of diagnosis for cirrhosis and hepatitis C, it was subsequently noted that the values shown were obtained from VA clinical data sent to the examiner's office, as requested, following completion of the Veteran's interview and physical examination.  

Psychiatric Disorder

Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  While personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease, they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See 38 C.F.R. § 4.122(b) (stating that a personality disorder is a chronic mental disorder).  So, the actual presence of psychiatric symptoms at any time would be expected.  Indeed, 38 C.F.R. § 3.303(b) notes that personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior. 

Here, the Board finds that a personality disorder was diagnosed during service, and there is no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for this disorder.  

The Veteran's testimony and statements only vaguely allude to combat.  However, the Board finds that the service personnel records establish that he did not participate or engage in combat and was not exposed to any events related to hostile military or terrorist activity.  Rather, the evidence contained in the personnel file refutes any contention that he aided or attended to any soldiers who were sick or injured.  While his MOS and training were as a field radio repairman, his own testimony was that he did not have to go into the jungle, which is where most combat occurred in Vietnam.  Rather, because of his poor attitude and work, he was simply carried as "excess" personnel.  Moreover, the Veteran's habitual use of drugs during his time in Vietnam consisted of using not only marijuana but also both narcotics and hallucinogens.  It is inconceivable that given this extensive use of drugs, which rendered him habitually disoriented, while in Vietnam he could possibly have participated in any meaningful combat role.  

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol and substance abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs.  It is beyond dispute that the Veteran now significantly downplays his extensive drug use.  For example, in recent years he has reported that he had not abused drugs prior to being in Vietnam.  However, the documents associated with the service personnel records clearly document that his abuse of multiple drugs predated his military service.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, his drug use while in Vietnam was a mere continuation of this behavior and was not precipitated, as the Veteran now attempts to portray, by anything that occurred in Vietnam.  Likewise, the wide variety of usage of both alcohol, and many types of drugs, e.g., alcohol, marijuana, cocaine, and heroin does not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  And all this detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder such as abuse or dependence on alcohol or any drug, due to nonservice-connected disability, e.g., a personality disorder, this is not a basis for a grant of service-connection.  See 38 C.F.R. § 3.310(a).  The Veteran is not service-connected for any disability and in this case there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of a disability, including psychiatric disability, related to military service.  

Viewed in this light, the testimony and statements of the Veteran is found not to be credible to the extent that he has, only in recent years, alleged that his substance abuse which began during and continued after service was a form of self-medication.  Rather, the evidence indicates that the Veteran's abuse of substances, began prior to his military service and continued during and after his military service.  

The Veteran's statements are not competent evidence of a diagnosis of a psychiatric disorder, based on any in-service symptoms, because he lacks the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had a personality disorder which can cause and result in psychiatric symptomatology.  The Veteran has not reported that he had an in-service diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1969.  Also, he has not described in-service symptoms which are supported by a later diagnosis by a medical professional.  

In testimony at the October 2012 hearing, the Veteran asserted that he began experiencing psychiatric symptomatology during his service in the Republic of Vietnam, and that such has been present since that time.  See the transcript at pages 4-6, 13 and 14.  Further, VA treatment records discuss a possible diagnosis of PTSD.  However, such clinical notations have accepted at face value the Veteran's self-report of his experiences during service and of having either flashbacks of experiences therein, apparently attempting to suggest that he had flashbacks of combat-related experiences.  However, the service records show that his putative flashbacks were due to the use of an hallucinogen, i.e., LSD, and were related to his parents.  The contemporary service records must be given greater probative value because there are more contemporaneous with the events in question and these indisputably show that the Veteran did not experience combat related flashbacks (or screams as he has more recently suggested), but had the type of flashbacks which were associated with his in-service use of LSD.  Stated in other terms, the Veteran has consistently misled others as to the character and nature of his in-service symptoms, e.g., flashbacks, inasmuch as they were drug-related and not at all associate with any combat or stressor-type of experience.  Moreover, contrary to his recent report of having seen bombing, bodies blown up, and smelling burnt flesh, the service records show that he did not have an MOS which would have led to his participation in combat or to have been in a combat arena.  Given the extensive evaluation during service, if the Veteran had had any psychiatric symptoms unrelated to drug or alcohol use it would be expected that the records would document this.  However, they do not and this far outweighs the Veteran's more recent statements and testimony that his in-service drug use was a form of self-medication, particularly inasmuch, as previously concluded, as his extensive drug use predated his military service.  Thus, the Board finds that the Veteran did not engage in combat with the enemy and did not otherwise experience any form of stressor during his brief time during service and only about five months in Vietnam.  

Accordingly, the Board finds that the preponderance of the evidence is against finding in favor of the claim for service connection for a psychiatric disorder, including PTSD and depression.

Hepatic Disorder

The Veteran testified in December 2012 that intravenous drug use continued after his separation. See the October 2012 hearing transcript at pages 8 and 12.  However, it is clear that his drug use also predated his military service.  The Board notes that intravenous drug use is a risk factor for hepatitis C.  See generally Veterans Benefits Administration (VBA) Fast Letters 9-94, 99-41, 98-35, 98-100, and 04-13.  

An hepatic disorder, including hepatitis C is not clinically shown during service and, in fact, was first diagnosed many years after military service.  The Board has considered the statements and testimony of the Veteran.  However, none of this addresses the decisive matter in this case, which is whether the Veteran's hepatitis C is due to in-service risk factors, as opposed to his many years of postservice risk factors, to include alcohol and substance abuse.  

The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and other laypersons are not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board acknowledges that there are many potential risk factors for the development of a hepatic disorder, including hepatitis.  However, the Board finds that the VA medical opinion obtained in 2014 is more probative as to the matter at issue.  That medical examiner expressed an opinion which directly responds to the dispositive question.  And this opinion was expressed after a review of the claims files, which necessarily entailed a review of the information submitted by the Veteran but unfortunately weighs against the claim.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, NOS; and PTSD is denied. 

Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


